    Case 21-03006-sgj Doc 62 Filed 08/20/21                  Entered 08/20/21 17:46:25              Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                      )
In re:                                )
                                      )                                     Chapter 11
                                   1
HIGHLAND CAPITAL MANAGEMENT, L.P.,    )
                                      )                                     Case No. 19-34054 (SGJ)
                 Debtor.              )
                                      )
                                      )
HIGHLAND CAPITAL MANAGEMENT, L.P.     )
                                      )
                 Plaintiff,           )
vs.                                   )                                     Adv. Pro. No. 21-03006 (SGJ)
                                      )
HIGHLAND CAPITAL MANAGEMENT SERVICES, )
INC.,                                 )
                                      )
                 Defendant.           )
                                      )

                                      CERTIFICATE OF SERVICE

      I, Hannah Bussey, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On August 17, 2021, at my direction and under my supervision, employees of KCC
caused the following document to be served via Electronic Mail upon the service list attached
hereto as Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

     •   Debtor's Unopposed Motion for Leave to Serve and File Amended Complaint
         [Docket No. 60]


Dated: August 20, 2021
                                                          /s/ Hannah Bussey
                                                          Hannah Bussey
                                                          KCC
                                                          Meidinger Tower
                                                          462 South 4th Street
                                                          Louisville, KY 40202

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03006-sgj Doc 62 Filed 08/20/21   Entered 08/20/21 17:46:25   Page 2 of 5



                             EXHIBIT A
           Case 21-03006-sgj Doc 62 Filed 08/20/21                       Entered 08/20/21 17:46:25              Page 3 of 5
                                                                 Exhibit A
                                                           Adversary Service List
                                                          Served via Electronic Mail


              Description                       CreditorName                CreditorNoticeName                       Email
 Financial Advisor to Official Committee                               Earnestiena Cheng, Daniel H   Earnestiena.Cheng@fticonsulting.com;
 of Unsecured Creditors                  FTI Consulting                O'Brien                       Daniel.H.O'Brien@fticonsulting.com
                                                                       Melissa S. Hayward, Zachery   MHayward@HaywardFirm.com;
 Counsel for the Debtor               Hayward & Associates PLLC        Z. Annable                    ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC and                                    Andrew Clubok, Sarah          andrew.clubok@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP             Tomkowiak                     sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC and                                    Asif Attarwala, Kathryn K.    asif.attarwala@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP             George                        Kathryn.George@lw.com
 Counsel for UBS Securities LLC and                                    Jeffrey E. Bjork, Kimberly A. jeff.bjork@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP             Posin                         kim.posin@lw.com
 Counsel for UBS Securities LLC and                                                                  Zachary.Proulx@lw.com;
 UBS AG London Branch                 Latham & Watkins LLP             Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
                                                                                                     mclemente@sidley.com;
                                                                       Matthew Clemente, Alyssa      alyssa.russell@sidley.com;
 Counsel for Official Committee of                                     Russell, Elliot A. Bromagen,  ebromagen@sidley.com;
 Unsecured Creditors                  Sidley Austin LLP                Dennis M. Twomey              dtwomey@sidley.com
                                                                                                     preid@sidley.com;
                                                                       Penny P. Reid, Paige Holden pmontgomery@sidley.com;
 Counsel for Official Committee of                                     Montgomery, Juliana Hoffman, jhoffman@sidley.com;
 Unsecured Creditors                  Sidley Austin LLP                Chandler M. Rognes            crognes@sidley.com
 Counsel for Highland Capital                                          Deborah Deitsch-Perez,        deborah.deitschperez@stinson.com;
 Management Services, Inc.            Stinson LLP                      Michael P. Aigen              michael.aigen@stinson.com




Highland Capital Management, L.P.
Case No. 19-34054                                                Page 1 of 1
Case 21-03006-sgj Doc 62 Filed 08/20/21   Entered 08/20/21 17:46:25   Page 4 of 5



                             EXHIBIT B
                            Case 21-03006-sgj Doc 62 Filed 08/20/21             Entered 08/20/21 17:46:25         Page 5 of 5
                                                                        Exhibit B
                                                                  Adversary Service List
                                                                Served via First Class Mail

                 Description                CreditorName          CreditorNoticeName                   Address1               City      State    Zip
       Counsel for UBS Securities LLC                          Andrew Clubok, Sarah            555 Eleventh Street, NW,
       and UBS AG London Branch         Latham & Watkins LLP   Tomkowiak                       Suite 1000                 Washington    DC      20004
       Counsel for UBS Securities LLC                          Asif Attarwala, Kathryn K.      330 North Wabash Avenue,
       and UBS AG London Branch         Latham & Watkins LLP   George                          Ste. 2800                  Chicago       IL      60611
       Counsel for UBS Securities LLC                          Jeffrey E. Bjork, Kimberly A.   355 S. Grand Ave., Ste.
       and UBS AG London Branch         Latham & Watkins LLP   Posin                           100                        Los Angeles   CA      90071
       Counsel for UBS Securities LLC                          Zachary F. Proulx, Jamie        1271 Avenue of the
       and UBS AG London Branch         Latham & Watkins LLP   Wine                            Americas                   New York      NY      10020
       Counsel for Highland Capital                            Deborah Deitsch-Perez,          3102 Oak Lawn Avenue,
       Management Services, Inc.        Stinson LLP            Michael P. Aigen                Suite 777                  Dallas        TX      75219




Highland Capital Management, L.P.
Case No. 19-34054                                                      Page 1 of 1
